IN THE SUPREME COURT OF THE STATE OF NEVADA


SFR INVESTMENTS POOL 1, LLC, A                             No. 81443
NEVADA LIMITED LIABILITY
CORPORATION,
Appellant,                                                       FILE
vs.
DITECH FINANCIAL LLC, F/K/A                                      MAR 3 1 2022
GREEN TREE SERVICING LLC,                                       ELIZABE . A. BROWN
                                                              CLE   •F S PREME COU
Res • ondent.
                                                             B
                                                                         CLERK

                         ORDER OF AFFIRMANCE

            Appellant SFR Investments Pool 1, LLC, appeals from a district
court order granting summary judgment in an HOA foreclosure matter.
Eighth Judicial District Court, Clark County; Susan Johnson, Judge.
             In 2005, Adekunle Ajayi bought a house in Las Vegas, Nevada,
granting a deed of trust to his lender. That same year, Fannie Mae bought
the loan from Ajayi's lender. The Federal Housing Finance Authority
(FHFA) became Fannie Mae's conservator in 2008. After failing to pay the
homeowner's association (HOA) assessments, Ajayi's HOA foreclosed in
2013, selling the home at a nonjudicial foreclosure sale to SFR for $20,000.
In 2014, Ajayi filed a complaint in district court to quiet title on the property
against SFR and the HOA. Respondent Ditech Financial, LLC, the

contractual servicer of Fannie Mae's loan, intervened and sought
declaratory relief that Fannie Mae's deed of trust had not been extinguished
by the HOA foreclosure and sale under the Federal Foreclosure Bar,
12 U.S.C. § 4617(j)(3). The district court dismissed Ajayi's complaint but
granted Ditech's motion for summary judgment, concluding that the
Federal Foreclosure Bar applied, thus maintaining the status of Fannie
Mae's deed of trust. SFR does not appeal that determination, but instead
raises a constitutional argument based on the United States Supreme
Court's recent decision in Collins v. Yellen, 141 S. Ct. 1761 (2021),1 asking
this court to remand the case to the district court to determine SFR's claim
to damages because of the FHFNs unconstitutional structure.
            Reviewing de novo, we find SFR's argument that this case
should be remanded to the district court for an assessment of damages to
be unpersuasive. See Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005) (reviewing a district court's decision to grant summary
judgment de novo). SFR failed to assert any claim or defense relating to the
unconstitutional structure of the FHFA before the district court, so we
decline to consider them for the first time on appeal. Einhorn v. BAC Home
Loans Servicing, LP, 128 Nev. 689, 693 n.3, 290 P.3d 249, 252 n.3 (2012)
(declining to consider arguments without record citations and not made
before the district court). For these reasons, we
            ORDER the judgment of the district court AFFIRMED.




                                                    , J.
                        Hardesty



    MAI,G4.-0             , J.                                       , J.
Stiglich                                   Herndon



       lIn Collins, the Court concluded that the Housing Economic Recovery
Act's for-cause restriction on the President's ability to remove the FHFNs
Director violated the separation of powers but that the Director still had
authority to carry out the functions of the office. 141 S.Ct. at 1788.


                                     2
                cc:   Hon. Susan Johnson, District Judge
                      John Walter Boyer, Settlement Judge
                      Kim Gilbert Ebron
                      Wolfe & Wyman LLP
                      Eighth Judicial District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
fOi 1947A